Citation Nr: 1510062	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  10-45 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for soft tissue sarcoma, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant (Veteran) and spouse


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from October 1967 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In November 2014, the Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of the hearing is of record.  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The issue of service connection for soft tissue sarcoma is remanded for a VA medical opinion and to allow the Veteran the opportunity to submit a letter from his treating VA physician, N.S., in support of the appeal.  At the Board hearing, the Veteran testified that treating VA physicians had indicated that his cancer was the result of Agent Orange exposure, which was the reason why he filed the current service connection claim.  See Board hearing transcript, pages 10-11, 15-17.  Because the Veteran's testimony as to statements made by treating VA medical providers indicates that the cancer may be associated with presumed herbicide exposure during service but is too equivocal to establish such a nexus relationship, the Board finds that a VA medical opinion is warranted.  

Also, at the Board hearing, the representative read a portion of a letter obtained from a treating VA medical provider, N.S., in support of the appeal; however, that letter is not of record.  See Board hearing transcript, page 11.  In consideration thereof, the Board finds that the AOJ should contact the Veteran and ask him to submit the letter from Dr. N.S. in support of the appeal.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask him to submit the letter from his treating VA physician, Dr. N.S., addressing the claimed cancer of the head and neck, diagnosed as squamous cell cancer.  Once obtained, associate the physician's letter with the record.  

2.  Thereafter, obtain a VA medical opinion from a physician regarding the likely etiology of the Veteran's cancer of the head and neck, claimed as soft tissue sarcoma.  A medical examination is not necessary unless needed to provide the requested opinion. 

The entire record should be made available to the VA reviewer.

Based on review of the appropriate records, the examiner should answer the following question: 

Is it "at least as likely as not" (i.e., to at least a 50-50 degree of probability) that the current cancer of the head and neck was causally due to presumed herbicide exposure during service?  

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based should be set forth in the report. 

3.  Thereafter, the remanded issue should be readjudicated.  If any benefits sought on appeal remains denied, the Veteran and the representative should be provided with a supplemental statement of the case.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




